By the Court,
Whitman, C. J.:
Respondent claimed under no strict title, and never had any such possession as. would warrant recovery even as against at respasser. The law in this State is well settled and needs no iteration upon this point. Robinson v. The Imperial Silver Mining Company, 5 Nev. 44.
Again, the evidence of the surveyors (conceding for this, decision that it was properly admitted) shows, if it shows any thing., that appellant is within the lines of her own lot as originally run, and 'no authority appears for a change. The judgment and order denying a new trial are reversed and cause remanded.